DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE submission filed on 06/09/2022 has been entered.
Status of Claims
This action is in reply to the filing of 04/29/2022.
Claims   1,  4, 5, and 17 - 19   have been amended by Applicant.
Claims    6 - 13,  15,  20, and 21   were previously presented by Applicant.
Claims   3, 14, and 16 have been cancelled by Applicant.
Claim     2   remains as original.
Claims  1 - 2, 4 - 13, 15, and 17 - 21 are pending and have been examined.

Examiner Amendment
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Nishimura, Tsuneaki   on August 10, 2022.


Allowable Subject Matter

Claims 1 - 2, 4 - 13, 15, and 17 - 21    are allowed. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 35 USC 101 rejection has been withdrawn due to Applicant's arguments and amendments. What follows immediately below is a summary of that which is claimed that overcame the existing 35 USC 101 rejection:
The Applicant has claimed, in ordered combination, that, in the context of an ongoing  merchant transaction with a consumer, a trigger is activated whereby a consumer's financial institution receives a transaction authorization request from the merchant respecting said transaction while pausing the transaction, consumer then receives a prompt from financial institution including certain transaction advice and details, and the transaction is only then continued after financial institution receives information back from user in response to the prompt. See claim 1 as amended, see Specification [page 2, lines 26 - 31], and see page 2 generally.

The following are the actual claim limitations which overcome the prior 35 USC 101 rejection. The applicant has claimed, in ordered combination:
receiving, at the server computer from a remote device via a data communication network, a trigger message relating to a digital transaction between the consumer and a second entity, the trigger message indicating that the consumer is in the process of conducting the digital transaction, the trigger message including a consumer identifier uniquely associated with the consumer and transaction details including a characteristic associated with the digital transaction, wherein the trigger message is received during pendency of the digital transaction;
suspending, at the server computer, processing of the transaction in response to receiving the trigger message; and:
obtaining, at the server computer,  a data message including information based on an evaluation of the transaction details against a consumer-linked transaction matrix, the consumer-linked transaction matrix being linked to the consumer and at least including information relating to the digital transaction, wherein the information included in the data message includes advice relating to the transaction and an associated action prompt; 
transmitting, from the server computer via a data communication network, the data message to a remote device with which the consumer interacts, wherein the data message is configured to cause the remote device with which the consumer interacts to output a prompt to the consumer displaying the data message; and
continuing processing of the transaction by the server computer after a data response message instructing continuance of the transaction is received from the remote device with which the consumer interacts;
wherein the second entity is a merchant of goods or services and wherein the trigger message is a transaction authorization request message received from a merchant device 

The following is a statement of reasons for the indication of allowable subject matter:   The prior art fails to teach nor render obvious the limitations of the independent claims. The applicant has claimed, in ordered combination:
receiving, at the server computer from a remote device via a data communication network, a trigger message relating to a digital transaction between the consumer and a second entity, the trigger message indicating that the consumer is in the process of conducting the digital transaction, the trigger message including a consumer identifier uniquely associated with the consumer and transaction details including a characteristic associated with the digital transaction, wherein the trigger message is received during pendency of the digital transaction;
suspending, at the server computer, processing of the transaction in response to receiving the trigger message; and:
obtaining, at the server computer,  a data message including information based on an evaluation of the transaction details against a consumer-linked transaction matrix, the consumer-linked transaction matrix being linked to the consumer and at least including information relating to the digital transaction, wherein the information included in the data message includes advice relating to the transaction and an associated action prompt; 
transmitting, from the server computer via a data communication network, the data message to a remote device with which the consumer interacts, wherein the data message is configured to cause the remote device with which the consumer interacts to output a prompt to the consumer displaying the data message; and
continuing processing of the transaction by the server computer after a data response message instructing continuance of the transaction is received from the remote device with which the consumer interacts or after a predetermined period of time after the data message has been transmitted,
wherein the second entity is a merchant of goods or services and wherein the trigger message is a transaction authorization request message received from a merchant device 
wherein the transaction details include one or more of an amount associated with the transaction, a merchant identifier, and details of goods or services associated with the transaction.


Claims  1 - 2, 4 - 13, 15, and 17 - 21 are allowed because the references individually and in combination constituting the closest prior art of record (Prakash (US20160104251A1) in view of Tseretopoulos (US10748131B2) fail to teach nor otherwise render obvious the claim limitations in this application when said limitations are considered as an ordered combination. Moreover, the claims as a whole, in ordered combination, are non-obvious combinations of the above citations because the examiner would have to improperly use said claims as a road map to combine potentially obvious individual claim limitations from this or that case citation(s) together. All citations expressly considered vis a vis this allowance are summarized below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion



The following prior art made of record is considered pertinent to applicant's disclosure. See Form 892 attached hereto.
Prakash (US20160104251A1) - A method and system provides the user of a computing device with information, analysis, suggestions and/or recommendations relating to the user's financial information and/or purchasing history, in relation to an electronic commerce transaction initiated by the user at the computing device, prior to, during, or after completion of the electronic commerce transaction.
Tseretopoulos (US10748131B2) - The present disclosure involves systems, software, and computer implemented methods for intercepting data exchange requests and automatically imposing a hold period while the data exchange is evaluated for a user profile initiating the request. One example system includes operations to detect a data exchange request prior to completion of the attempted data exchange, the data exchange request including information defining the attempted data exchange and associated wherein the attempted data exchange is associated with a particular user profile. A portion of the information is transmitted to a data exchange analysis system for execution of a user profile-specific data exchange analysis based on the information and a status of the user profile. A hold state is initiated for the data exchange request while the analysis is performed. The results of the analysis are presented and a confirmation to proceed is required before allowing the attempted data exchange to be processed.
Dua (US20140222682A1) -  A novel system and methodology for conducting financial and other transactions using a wireless device. Credentials may be selectively issued by issuers such as credit card companies, banks, and merchants to consumers permitting the specific consumer to conduct a transaction according to the authorization given as reflected by the credential or set of credentials. The preferred mechanism for controlling and distributing credentials according to the present invention is through one or more publicly accessible networks such as the Internet wherein the system design and operating characteristics are in conformance with the standards and other specific requirements of the chosen network or set of networks. Credentials are ultimately supplied to a handheld device such as a mobile telephone via a wireless network. The user holding the credential may then use the handheld device to conduct the authorized transaction or set of transactions via, for example, a short range wireless link with a point-of-sale terminal.
Radu (US20160224981A1) - Methods and systems for generating consumer payment credentials using an Internet-connected appliance. In an embodiment, a primary Internet-connected appliance receives purchase transaction information from a secondary appliance. The process also includes generating a purchase transaction authorization request based on purchase transaction information and on payment account credential data that is stored locally in a dedicated storage element, transmitting the purchase transaction authorization request via the Internet to a gateway server computer, receiving a purchase transaction authorization response, and transmitting the purchase transaction authorization response via a domestic network to the secondary appliance for display to a consumer.
Sauer (US20200065927A1) - An apparatus and computer-implemented electronic transaction method includes the operation of reading, via a payment-on-delivery device, a machine-readable transaction code in which transaction details of a collect-on-delivery transaction are encoded. A notification is transmitted to a consumer computing device. In addition, the transaction details are transmitted to the consumer computing device. The apparatus transmits payments details for funding the collect-on-delivery transaction to an interchange network for processing the collect-on-delivery transaction. The apparatus receives a payment authorization response message from the interchange network indicating completion of the collect-on-delivery transaction.
Twilley (US10977652B1) - A financial institution computing system includes a network circuit exchanging information over a network, a customer database storing financial information, and a transaction circuit. The transaction circuit receives a transaction request associated with a user computing device. The transaction request specifies a financial account. The transaction circuit receives payment card location information indicative of a location of a payment card with respect to the user computing device. The payment card location information indicates that the payment card is within a threshold distance of the user computing device. The transaction circuit authenticates the transaction request using the payment card location information and by determining whether the payment card is associated with an authorized user of the financial account. The transaction circuit authorizes the transaction request based on whether the transaction request is authenticated and transmits a confirmation to a transaction terminal over the network via the network circuit.
Benjamin - (US20180089679A1) - Embodiments enable a remediation of a processing error by recognizing occurrence of the processing error, identifying one or more triggering events and, in response to the triggering event(s), remediating the processing error. This may be done by re-initiating the partially completed processing action from a partially completed position. Thus, embodiments monitor failed resource usage and remediate the failure by determining that the user attempted to use a resource to perform an action associated with a third party, determining that the attempt to use the resource to perform the action failed; determining that a trigger has occurred; and expediting a second attempt to perform the action.
Kumar - (US7739252B2) - A transaction manager may be paused so that transactions managed by the transaction manager are prevented from making transactional state changes. When all transactions being coordinated by a transaction manager are paused, the transaction manager may be said to be paused or frozen. While the transaction manager is paused, the transactions that the transaction manager is supporting may not be allowed to complete. A transaction manager may obtain permission from a transaction freeze manager in order to transition the state of a transaction. The transaction freeze manager may function as a read/write lock manager controlling locks on a transaction freeze object. In servicing a transaction state transition request, the transaction freeze manager may grant the transaction manager a read lock on the transaction freeze object. In servicing a transaction manager pause request, the transaction freeze manager may grant an administrative entity a write lock on the transaction freeze object.
Sauer - (US11232443B2) -  An apparatus and computer-implemented electronic transaction method includes the operation of reading, via a payment-on-delivery device, a machine-readable transaction code in which transaction details of a collect-on-delivery transaction are encoded. A notification is transmitted to a consumer computing device. In addition, the transaction details are transmitted to the consumer computing device. The apparatus transmits payments details for funding the collect-on-delivery transaction to an interchange network for processing the collect-on-delivery transaction. The apparatus receives a payment authorization response message from the interchange network indicating completion of the collect-on-delivery transaction.
Goldenberg - (US20180137504A1) - A transaction message processing server is configured to receive an authorization request message from a sender computing device, the authorization request message associated with a transaction. The server is also configured to detect a decision data element in an authentication outcome data field of the authorization request message, and interpret the decision data element as an indicator that the transaction is highly authenticated. The server is further configured to retrieve a reason code that identifies the transaction as a highly authenticated transaction, and embed the reason code into the authorization request message to form an enhanced authorization request message. The server is still further configured to transmit the enhanced authorization request message including the reason code to an issuer computing device, wherein the enhanced authorization request message is configured to enable the issuer computing device to bypass at least one issuer authentication process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        
 /BRUCE I EBERSMAN/ Primary Examiner, Art Unit 3698